June 29, 2010 Via EDGAR United States Securities and Exchange Commission treet, N.E. Mailstop 4631 Washington D.C., 20549-4631 Attention:Ronald H. Alper Re:Jumpkicks, Inc. Post-effective Amendment No. 2 to Registration Statement on Form S-1 Filed June 14, 2010 Form 10-Q for the period ended April 30, 2010 Filed June 21, 2010 File No. 333-148922 Dear Mr. Alper: I write on behalf of Jumpkicks, Inc., (the “Company”) in response to Staff’s letter of June 29, 2010, Ronald H. Alper, of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Post Effective Amendment No. 2 on FormS-1, filed June 14, 2010 and Form 10-Q for the Quarterly Period Ended April 30, 2010, filed June 21, 2010 (the Comment Letter”). Paragraph numbering used for each response corresponds to the numbering used in the Comment Letter. form 10-Q for the period ended april 30, 2010 item 4t. controls and procedures, page 7 evaluation of disclosure controls and procedures, page 7 1. you indicate that as of january 31, 2010, you carried out evaluation of the effectiveness of the design and operation of your disclosure controls and procedures. please amend your form 10-Q to provide this evaluation for the period ended april 30, 2010. In response to this comment, the Company has revised the evaluation date. Sincerely, /s/ Richard Douglas Richard Douglas CEO and President
